DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species 2 of Species Group 1, Species 1 of Species Group 2, Species 1 of Species Group 3, Species 2 of Species Group 4, Species 1 of Species Group 5, and Species 1 of Species Group 6, in the reply filed on 7/20/2022 is acknowledged. Claims 37, 38, 44, 46, 55 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 37, 38, 44 and 46) or invention (claims 55 and 56).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-36, 39-43, 45, 47-54 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30, the phrase “the non-woven form” lacks antecedent basis. 
Claim 30, the phrase “the woven form” lacks antecedent basis. 

Claim 31 requires “taking into account the number and dimensions of said barbs, as well as the diameter of the fibres and the weight of said at least one layer of non-woven fibres which constitutes said first portion.” The limitation renders the claim indefinite. It is not clear what action is being taken as the limitation appears to be claiming a state of mind rather than positively reciting a step. 
	Claim 32 requires “the density and orientation of the fibres arranged in said one or more woven layers are chosen according to the density and orientation of the fibres desired for the fibrous preform on planes orthogonal to the superposition axis (Z).” The limitation renders the claim indefinite. A specific density or orientation of the fibres of the one or more woven layers is not claimed and neither is a specific density or orientation of the fibres desired for the fibrous preform on planes orthogonal to the superposition axis (Z). It is not clear what action is being taken. 
	Claim 33 requires “the number of fibres arranged by needle-punching parallel to the needle-punching direction is chosen depending on the density of fibres which is desired to obtain inside the fibrous preform arranged parallel to the superposition axis (Z).” The limitation renders the claim indefinite. A specific number of fibres arranged by needle-punching parallel to the needle-punching direction is not recited in the claim and it is not clear what is “desired.” It is not clear what action is being taken as the limitation.
Claim 34 requires that “in said needle-punching step b) the average number of fibres to be arranged in parallel to said superposition axis per surface unit is controlled by adjusting the needle-punching density depending on the size and number of needle barbs, as well as on the diameter of the fibres and the weight of said at least one layer of non-woven fibres which constitutes said first portion of the multilayer body.” The limitation renders the claim indefinite. The claim is written with non-specifics such as no specific size or number of needle barbs. It is not clear what is being required. 
Claim 35 requires that “the needle-punching step b) is carried out by differentiating the needle-punching density depending on the spatial position in the preform in order to differentiate the average number of fibres arranged parallel to said superposition axis (Z) per surface unit depending on the spatial position in the preform.” The limitation renders the claim indefinite. It is not clear what action is being taken as the limitation appears to be claiming a state of mind rather than positively reciting a step.
	Claim 47, the limitation that “the same characteristics” lacks antecedent basis. 
Claim 48, the limitation requiring the shaping “by cutting out the aforesaid fibre layers” renders the claim indefinite. It is not clear what constitutes cutting out fibre layers. Out of where?

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36, 39-43, 45, 47-54, 57 and 58 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN1408920 to Yunliang or, in the alternative, under 35 U.S.C. 103 as obvious over CN1408920 to Yunliang in view of USPAP 2002/0172795 to Gardner, JPH01272854 to Isamu, USPN 5,504,979 to Sheehan and/or USPAP 2009/0139808 to Bouchard.
Claim 30, Yunliang discloses a method of making a fibrous preform in carbon and/or fibres of a carbon precursor, comprising: a step a) of superposing at least two layers of carbon fibres and/or fibres of a carbon precursor according to a predefined superposition axis (Z) so as to form a multilayer body; a step b) of needle-punching via least one first needle-punching device said multilayer body in a needle-punching direction substantially parallel to said superposition axis (Z) to arrange at least part of the fibres parallel to the superposition axis (Z), so as to obtain a needle-punched multilayer body, wherein said fibrous preform consists of a single, multi-layer, needle-punched body or two or more needle-punched multilayer bodies, superposed with each along said superposition axis (Z), wherein in said superposition step a) the multilayer body is made by superposing one or more layers of fibre in the non-woven form on one or more layers of fibre in the woven form, and wherein in said needle-punching step b) the first portion of the multilayer body to encounter the needles of said first needle-punching device consists of at least one non-woven layer in order to prevent the needles from directly engaging the fibres of the woven layers underneath and in such a way that the fibres to be arranged parallel to said superposition axis (Z) belong to said first portion consisting of at least one layer of fibre in non-woven form (see entire translation document including pages 2-4). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
Claim 31, the needles of the needle-punching device are necessarily equipped with one or more barbs suitable to engage one or more fibres and the needle-punching is carried out taking into account the number and dimensions of said barbs, as well as the diameter of the fibres and the weight of the fibres. Plus, Sheehan discloses that needlepunching needles comprise said barbs (Figure 3). Regarding the needles engaging by means of said barbs only fibres of said first portion, Gardner discloses that it is known in the nonwoven/woven needlepunched laminate art to control the depth of needle penetration from ¼” to ¾” to control fabric strength, stability, and integrity (see entire document including [0063]). Therefore, it would have been obvious to one having ordinary skill in the art to control the depth of needle penetration from ¼” to ¾” to control fabric strength, stability, and integrity.
Claim 32, the density and orientation of the fibres arranged in said one or more woven layers are chosen according to the density and orientation of the fibres desired for the fibrous preform on planes orthogonal to the superposition axis (Z) (pages 2-4).
Claim 33, the number of fibres arranged by needle-punching parallel to the needle-punching direction is chosen depending on the density of fibres which is desired to obtain inside the fibrous preform arranged parallel to the superposition axis (Z) (pages 2-4).
Claim 34, in said needle-punching step b) the average number of fibres to be arranged in parallel to said superposition axis per surface unit is controlled by adjusting the needle-punching density depending on the size and number of needle barbs, as well as on the diameter of the fibres and the weight of said at least one layer of non-woven fibres which constitutes said first portion of the multilayer body (pages 2-4).
Claim 35, the needle-punching step b) is carried out by differentiating the needle-punching density depending on the spatial position in the preform in order to differentiate the average number of fibres arranged parallel to said superposition axis (Z) per surface unit depending on the spatial position in the preform (pages 2-4).
Claim 36, in said superposition step a) the multilayer body is made by superposing a single layer of fibres in non-woven form on a single layer of fibre in the woven form (page 2).
Claim 39, the non-woven layers have a weight less than the weight of the woven layers (Example 1).
Claim 40, the non-woven layers each have a weight of between 50 and 500 g/m2 (Example 1).
Claim 41, the woven layers each have a weight of between 100 and 1000 g/m2 (Example 1).
Claim 42, a single woven layer may be present (page 2).
Claim 43, Yunliang does not appear to mention a specific weave construction but Isamu discloses that it is known in the art to use a plain weave (page 3 of the translation document). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the woven layer with any suitable woven construction, such as a plain weave, because it is within the general skill of a worker in the art to select a known weave construction on the basis of its suitability and desired characteristics.
Claim 45, at least a portion of said non-woven layers or all said non-woven layers are composed of short fibres (page 4).
Claim 47, the fibre layers consist of fibres having the same characteristics or of blends of different fibres (Example 1).
Claim 48, Yunliang does not appear to mention shaping the fibrous preform conducted by cutting out the aforesaid fibre layers but Yunliang discloses that the composite material may be used in the brake disc of an airplane (abstract). Therefore, it would have been obvious to one having ordinary skill in the art to cut the material in the desired shape for the intended application. 
Claim 49, a step e) of carbonization in the case in which the fibres of said layers are at least partly of a carbon precursor (page 3).
Claim 50, Yunliang does not appear to mention graphitization but Sheehan discloses that it is conventional in the art to make a carbon or graphite fabric (see entire document including column 1, lines 15-33). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the fabric by any suitable method, such as carbonization or graphitization, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 51, Yunliang does not appear to mention the fibrous preform having a cylindrical shape, with axis parallel to the superposition axis (Z) of the fibre layers but Yunliang discloses that the composite may be used in disc brakes of airplanes (abstract). The examiner takes official notice that airplane brakes are cylindrical in shape. Therefore, it would have been obvious to one having ordinary skill in the art to construct the composite in the claimed cylindrical shape motivated by a desire to make an airplane disc brake. 
Claims 52 and 53, Yunliang does not appear to mention the claimed fibrous preform thickness but Bouchard discloses that airplane disc brake rotors can have a thickness of 24.5 mm and a diameter of 419 mm (see entire document including [0089] and [0098]). Therefore, it would have been obvious to one having ordinary skill in the art to construct the fibrous preform with the claimed thickness and diameter motivated by a desire to construct an airplane disc brake. 
Claim 54, the fibrous preform has an apparent geometric density ranging from 0.4 to 0.7 g/cm3 (page 3).
Claim 57, a method of making a fibre-reinforced C/C brake disc, by densification of a fibrous preform, wherein said fibrous preform is made by the method according to claim 30 (abstract).
Claim 58, a method of making a fibre-reinforced C/C brake disc, by densification of a fibrous preform, wherein said fibrous preform is a fibrous preform according to claim 55 (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789